UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7530



JERRY C. PULLEY,

                                              Plaintiff - Appellant,

          versus

JIM RUBENSTEIN, Commissioner; THOMAS MCBRIDE,
Warden;   MICHAEL  COLEMAN,   Deputy  Warden;
PATRICIA HANSHAW, Mailroom Supervisor; STACY
THOMAS, Inmate Accounts Trustee; RITA DUNLAP,
Trustee Clerk; SHEILA HOSEY, Law Librarian,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (CA-02-1217-5)


Submitted:   July 29, 2004                 Decided:   August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry C. Pulley, Appellant Pro Se. Charles Patrick Houdyschell,
Jr., WEST VIRGINIA DIVISION OF CORRECTIONS, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jerry   C.   Pulley   appeals   the   district    court’s   order

accepting the magistrate judge’s recommendation and denying relief

on his complaint filed pursuant to 42 U.S.C. § 1983 (2000), based

on Pulley’s failure to exhaust administrative remedies.                Pulley

also appeals the magistrate judge’s orders denying his motions to

amend the complaint and for the appointment of counsel.            We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court, see Pulley v.

Rubenstein, No. CA-02-1217-5 (S.D.W. Va. Feb. 17, 2004), and by the

magistrate judge, see id. (Dec. 10, 2002; Mar. 10, 2003; Aug. 12,

2003).   We deny Pulley’s motion for the appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -